PRESS RELEASE – FOR IMMEDIATE RELEASE OMEGA ANNOUNCES FOURTH QUARTER 2; ADJUSTED FFO OF $0.50 PER SHARE FOR THE FOURTH QUARTER; AND $ HUNT VALLEY, MARYLAND – February 7, 2012 – Omega Healthcare Investors, Inc. (NYSE:OHI) (the “Company” or “Omega”) today announced its results of operations for the quarter and fiscal year ended December 31, 2011.The Company also reported Funds From Operations (“FFO”) available to common stockholders for the three-month period ended December 31, 2011 of $46.3 million or $0.45 per common share.The $46.3 million of FFO available to common stockholders for the fourth quarter of 2011 includes a $2.3 million provision for uncollectible notes receivable, $1.5 million of non-cash stock-based compensation expense, $1.2 million of costs associated with 2011 acquisitions and a $50 thousand net loss associated with the run-off of owned and operated assets.FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Adjusted FFO was $0.50 per common share for the three-month period ended December 31, 2011.FFO and Adjusted FFO are non-GAAP financial measures.Adjusted FFO is calculated as FFO available to common stockholders excluding the impact of certain non-cash items and certain items of revenue or expense, including, but not limited to: results of operations of owned and operated facilities during the period, provisions for impairment and uncollectible accounts receivable, expenses associated with acquisitions and stock-based compensation expense.For more information regarding FFO and Adjusted FFO, see the “Fourth Quarter 2011 Results – Funds From Operations” section below. GAAP NET INCOME For the three-month period ended December 31, 2011, the Company reported net income and net income available to common stockholders of $19.3 million, or $0.19 per diluted common share on operating revenues of $76.3 million.This compares to net income of $5.0 million and net income available to common stockholders of $2.7 million, or $0.03 per diluted common share on operating revenues of $71.1 million, for the same period in 2010. For the twelve-month period ended December 31, 2011, the Company reported net income of $52.6 million and net income available to common stockholders of $47.5 million, or $0.46 per diluted common share on operating revenues of $292.2 million.This compares to net income of $58.4 million and net income available to common stockholders of $49.4 million, or $0.52 per diluted common share on operating revenues of $258.3 million, for the same period in 2010. The year-to-date decrease in net income was primarily due to: (i) impairment charges during the first quarter of 2011 primarily related to four Connecticut facilities; (ii) provisions for uncollectible accounts and notes receivables related to a former operator; and (iii) income during the first quarter of 2010 associated with cash received from a legal settlement.These decreases were partially offset by additional income associated with $975 million of new investments made throughout 2010 and 2011.Those investments include approximately $825 million in combined facility acquisitions and capital improvement spending on the Company’s existing portfolio and $150 million in new mortgage investments.In addition to the aforementioned items, net income available to common stockholders was also reduced by a non-cash charge related to the redemption of the Company’s 8.375% Series D Cumulative Redeemable Preferred Stock in the first quarter of 2011. 2 · On March 7, 2011, the Company redeemed all of its outstanding shares of 8.375% Series D Redeemable Preferred Stock valued at $108.5 million. · In April 2011, the Company increased its quarterly common dividend per share to $0.38 from $0.37. · In July 2011, the Company increased its quarterly common dividend per share to $0.40 from $0.38. · In August 2011, the Company entered into a new $475 million unsecured revolving credit facility. · In August 2011, the Company’s Board of Directors authorized a $100 million Stock Repurchase Program. · In October 2011, the Company completed $69 million of new investments. · In November 2011, the Company completed $92 million of new investments. · In December 2011, the Company completed $173 million of new investments in several unrelated transactions. · In December 2011, Standard & Poor’s Rating Services raised its corporate credit rating to BB+ and senior unsecured rating to BBB-. · In January 2012, the Company increased its quarterly common stock dividend per share to $0.41 from $0.40. FOURTH QUARTER 2011 RESULTS Operating Revenues and Expenses – Operating revenues for the three-month period ended December 31, 2011 were $76.3 million.Operating expenses for the three-month period ended December 31, 2011, excluding nursing home expenses for owned and operated assets, totaled $35.2 million and were composed of $25.5 million of depreciation and amortization expense, $3.4 million of general and administrative expense, $2.3 million provision for uncollectible notes receivable, $1.5 million of stock-based compensation expense, $1.4 million provision for impairments on real estate properties and $1.2 million of expense associated with the 2011 acquisitions.A reconciliation of these amounts to revenues and expenses reported in accordance with GAAP is provided at the end of this release. Other Income and Expense – Other income and expense for the three-month period ended December 31, 2011 was a net expense of $21.6 million, which was composed of $21.0 million of interest expense and $0.6 million of amortized deferred financing costs. Funds From Operations – For the three-month period ended December 31, 2011, reportable FFO available to common stockholders was $46.3 million, or $0.45 per common share on 103 million weighted-average common shares outstanding, compared to $28.4 million, or $0.29 per common share on 99 million weighted-average common shares outstanding, for the same period in 2010. The $46.3 million of FFO for the three-month period ended December 31, 2011 includes the impact of $2.3 million of uncollectible notes receivable, $1.5 million of stock-based compensation expense, $1.2 million of expense associated with the 2011 acquisitions and a $50 thousand net loss associated with the run-off of owned and operated assets. The $28.4 million of FFO for the three months ended December 31, 2010 includes the impact of approximately $16.0 million in interest refinancing expense, $0.5 million of stock-based compensation expense, a $149 thousand net loss associated with owned and operated assets and $64 thousand of costs associated with 2010 acquisitions.The $16.0 million of interest refinancing costs related to the write-off of deferred financing costs and prepayment costs associated with the repayment of a $100 million term loan and the tender and redemption of all of the Company’s outstanding $310 million 7% Senior Notes due 2014. Adjusted FFO was $51.3 million, or $0.50 per common share, for the three months ended December 31, 2011, compared to $45.1 million, or $0.46 per common share, for the same period in 2010.The Company had 4.5 million additional weighted-average shares for the three months ended December 31, 2011 compared to the same period in 2010.For further information see “Funds From Operations” below. 2 Operating Revenues and Expenses – Operating revenues for the twelve-month period ended December 31, 2011 were $292.2 million.Operating expenses for the twelve-month period ended December 31, 2011, excluding nursing home expenses for owned and operated assets, totaled $153.8 million and were composed of $100.3 million of depreciation and amortization expense, $26.3 million of provision for impairments on real estate assets, $13.4 million of general and administrative expense, $6.4 million of provision for uncollectible accounts and notes receivable, $6.0 million of stock-based compensation expense and $1.2 million of expense associated with the 2011 acquisitions.A reconciliation of these amounts to revenues and expenses reported in accordance with GAAP is provided at the end of this release. Other Income and Expense – Other income and expense for the twelve-month period ended December 31, 2011 was a net expense of $86.9 million, which was composed of: (i) $81.2 million of interest expense; (ii) $3.1 million to write-off deferred financing costs associated with the termination of the Company’s 2010 credit facility; and (iii) $2.7 million of amortized deferred financing costs. Funds From Operations – For the twelve-month period ended December 31, 2011, reportable FFO available to common stockholders was $172.5 million, or $1.69 per common share on 102 million weighted-average common shares outstanding, compared to $134.1 million, or $1.42 per common share on 94 million weighted-average common shares outstanding, for the same period in 2010. The $172.5 million of FFO for the twelve-month period ended December 31, 2011 includes the impact of: (i) $6.4 million in provision for uncollectible accounts and notes receivable; (ii) $6.0 million of non-cash stock-based compensation expense; (iii) $3.5 million in non-cash preferred stock redemption charges; (iv) $3.1 million to write-off deferred financing costs associated with the termination of the Company’s 2010 credit facility; (v) $1.2 million of 2011 acquisition related expenses; and (vi) a $0.6 million net loss associated with the run-off of owned and operated assets. The $134.1 million of FFO for 2010 includes the impact of: (i) $19.5 million of interest refinancing expense; (ii) $2.2 million of non-cash restricted stock expense; (iii) $1.6 million of acquisition deal related expenses; (iv) $1.1 million in proceeds associated with a legal settlement; (v) an $0.8 million gain on the sales of two mortgage backed securities that were bought in the first quarter of 2010 and sold in the second quarter of 2010; and (vi) a $0.7 million net loss associated with owned and operated assets.The $19.5 million of interest refinancing expense was comprised of: (a) a charge of approximately $3.5 million related to the write-off of deferred financing costs associated with the termination of the Company’s 2009 credit facility in the second quarter of 2010; (b) $5.2 million related to the write-off of deferred financing costs and a penalty payment associated with the $100 million GECC term loan paid-off in October 2010; and (c) $10.8 million related to the tender and redemption of all of the Company’s outstanding $310 million 7% Senior Notes due 2014. Adjusted FFO was $193.3 million, or $1.89 per common share, for the twelve-month period ended December 31, 2011, compared to $156.1 million, or $1.66 per common share, for the same period in 2010.The Company had 7.9 million additional weighted-average shares for the twelve months ended December 31, 2011 compared to the same period in 2010.The increase in weighted-average common shares over the twelve month period was primarily a result of: (i) the timing of 1.4 millioncommon shares issued under the equity shelf programs in 2011; (ii) the timing of 2.9 millioncommon shares issued under the Company’s Dividend Reinvestment and Common Stock Purchase Plan in 2011; coupled with (iii) the timing of 11 million shares issued in 2010.For further information see “Funds From Operations” below. 2 $475 Million Unsecured Revolving Credit Facility – On August 16, 2011, the Company entered into a new $475 million unsecured revolving credit facility (the “2011 Credit Facility”).The 2011 Credit Facility replaced the Company’s previous $320 million revolving senior secured credit facility (the “2010 Credit Facility”).The 2011 Credit Facility matures on August 17, 2015.The 2011 Credit Facility includes an “accordion feature” that permits the Company to expand its borrowing capacity to $600 million. The 2011 Credit Facility is priced at LIBOR plus an applicable percentage (ranging from 225 basis points to 300 basis points) based on the Company’s consolidated leverage.In the event the Company achieves at least two investment grade ratings from Standard & Poor’s, Moody’s and/or Fitch Ratings, the 2011 Credit Facility will be priced at LIBOR plus an applicable percentage ranging from 150 basis points to 210 basis points (including a facility fee).The Company’s applicable percentage above LIBOR was 400 basis points at June 30, 2011 under the 2010 Credit Facility.The Company’s applicable percentage above LIBOR was 250 basis points at December 31, 2011 under the 2011 Credit Facility.The 2011 Credit Facility will be used for acquisitions and general corporate purposes. The Company and its subsidiaries terminated the 2010 Credit Facility in connection with the effectiveness of the 2011 Credit Facility.The Company did not experience any material early termination penalties due to the termination of the 2010 Credit Facility.For the three month period ending September 30, 2011, the Company recorded a non-cash charge of approximately $3.1 million relating to the write-off of deferred financing costs associated with the termination of the 2010 Credit Facility. $100 Million Stock Repurchase Program – On August 30, 2011, the Company’s Board of Directors authorized the repurchase of up to $100 million of its outstanding common stock, from time to time, over a 12 month period. The Company is authorized to repurchase shares of its common stock in open market and privately negotiated transactions at the times, and in the manner and amounts, as determined by the Company’s management and in accordance with the pricing guidelines approved by the Board of Directors and applicable law.The timing and amount of stock repurchases will depend on a variety of factors, including market conditions and corporate and regulatory considerations.The Company has no obligation to repurchase any amount of its common stock, and such repurchases, if any, may be discontinued at any time. On September 30, 2011, the Company entered into open market transactions to repurchase 183,310 shares of its common stock at an average price of $15.96 per share.The settlement of these shares occurred on October 5, 2011. $575 Million 6¾% Senior Notes Exchange – On July 14, 2011, the Company exchanged $575 million of its 6¾% Senior Notes due 2022 (the “2022 Notes”) that had been registered under the Securities Act of 1933 for $575 million of its outstanding 6¾% Senior Notes due 2022.The 2022 Notes were sold in October and November 2010 in two separate private placements.The October 2010 private placement was sold at an issue price of 98.984% of the $225 million principal amount resulting in gross proceeds to the Company of approximately $223 million.The November 2010 private placement was sold at an issue price of 103% of the $350 million principal amount resulting in gross proceeds to the Company of approximately $361 million. Series D Preferred Redemption – On March 7, 2011, the Company redeemed all of its 8.375% Series D Cumulative Redeemable Preferred Stock (“Series D Preferred Stock”) at the redemption price of $25.00 per share, plus $0.21519 per share in accrued and unpaid dividends up to and including the redemption date, for an aggregate redemption price of $25.21519 per share.In connection with the redemption of the Series D Preferred Stock, the Company wrote-off approximately $3.5 million of preferred stock issuance costs (recorded in 2004) that reduced first quarter 2011 net income attributable to common stockholders by approximately $0.03 per common share. Equity Shelf Program and the Dividend Reinvestment and Direct Stock Purchase Plan – During the twelve-month period ended December 31, 2011, the Company sold the following shares of its common stock: Equity Shelf (At-The-Market) Program for 2011 (in thousands, except price per share) Q1 Q2 Q3 Q4 Year Total Total Total Total To Date Number of Shares - - Average Price per Share $ $ $
